NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-5173

             INFORMATION SYSTEMS & NETWORKS CORPORATION,

                                                     Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                     Defendant-Appellee.


        Norman H. Singer, Singer & Associates, P.C., of Bethesda, Maryland, argued for
plaintiff-appellant.

       Steven M. Mager, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With him on the brief were Michael F. Hertz, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Brian M. Simkin, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Francis M. Allegra
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-5173


            INFORMATION SYSTEMS & NETWORKS CORPORATION,

                                                     Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellee.




                                  Judgment


ON APPEAL from the       United States Court of Federal Claims

in CASE NO(S).           02-CV-796

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, RADER, and SCHALL, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED December 14, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk